Johnson, Chief Judge,
dissenting:
I agree with tñe unanimous decision of the Customs Court that the importer has overcome the presumption of correctness attaching to the collector's classification, and that “at the time the glassware in •question was exported from Holland, it had become part of the commerce of that country and had lost any connection that it had formerly had with Bohemia or Czechoslovakia, or any other nation in which it had been manufactured.”
Mr. Louis Briller was the only witness and his uncontradicted testimony is that the involved merchandise was produced in Bohemia long before that country became a part of Czechoslovakia; that in the trade it was known as Dutch crystal “because of the mere fact that so much of it is and was found in Holland that some people even thought it had been manufactured in Holland”; that he has been an antique dealer for about 25 years, throughout which time he has been a partner in appellant Hercules Antiques; that the business of Hercules Antiques is buying and selling antiques, both to the trade and to the general public; that Hercules Antiques was formed in Amsterdam, Holland, in 1930, where it remained until 1939 when it was moved to the United States; that since coming to the United *217States be has gone to Holland once or twice a year; that on each trip to Holland he purchased merchandise in Holland which is similar to that here involved and that the involved purchase and importation was made in the regular course of business; that the merchandise at bar was purchased “In Holland, in auction rooms or from antique dealers or second-hand dealers” whom he knew to be antique dealers, and owners of auction rooms and second-hand stores, and that he was familiar with the market in Holland in which the merchandise was purchased at the time of this importation.
The cases cited by the Customs Court, Camera Specialty Co., Inc., and Rohner Gehrig & Co., Inc. v. United States, 34 Cust. Ct. 27, C. D. 1672, and D. & B. Import Corp. v. United States, 29 C. C. P. A. (Customs) 65, C. A. D. 172, are in point here and support this dissent. Also in point are Maier, Morton & Browne v. United States, 11 Ct. Cust. Appls. 115, T. D. 38753; H. J. Heinz Co. v. United States, 43 C. C. P. A. (Customs) 128, C. A. D. 619; and Kobe Import Co. v. United States, 43 C. C. P. A. (Customs) 136, C. A. D. 620. The majority passes these cases over by simply-saying that each of them was decided on its particular facts.
Not a single statement found in either the invoices or related papers which were introduced in evidence was contradicted. Regarding these invoices and related papers, the majority states:
While uncontradicted statements in invoices have been held to have some evidentiary value, United States v. Bloomingdale Bros. & Co., 10 Ct. Cust. Appls. 149, T. D. 38400, it is well settled that the statements contained in invoices or accompanying papers are not, alone, sufficient to overcome the presumption ,of correctness attendant upon the findings of the collector. United States v. National Aniline and Chemical Co., 3 Ct. Cust. Appls. 10, T. D. 32287; United States v. Ocean Brokerage Co., 11 Ct. Cust. Appls. 38, T. D. 38648; and Hull v. United States, 10 Ct. Cust. Appls. 211, T. D. 38556.
A careful reading of the cases above cited leads to the inescapable conclusion that the majority has misapplied them. The Bloomingdale case stands for much more than the proposition that statements in invoices have “some evidentiary value.” [Emphasis added.] In that case the court stated:
True, the statements of the invoice do not finally conclude the collector, but to say that such a document, hedged about as it is by sanctions and safeguards to secure correctness, has no evidentiary value whatever in the absence of better evidence as to the tariff status and dutiable value of merchandise, is to say that Congress did a useless thing and required a document to supply information to the collector for official purposes which was not even weak prima facie evidence of that which is stated. Not only is the invoice prima facie evidence of that which it declares (emphasis added), but unimpeached and not mistrusted or discredited, it is the evidence which determines the collector’s action as to all imported merchandise which has not been examined. * * *
* * * * * * *
* * * If the law contemplates that the collector may assess and collect duties on the declaration of an unimpeaehed invoice in the absence of better evidence, *218there is no reason apparent why the board and the courts should not accord to such an invoice, which by the way forms part of the record, like credit under similar circumstances, and that is what the board and the courts have done.
The opinion in that case indicates that the statements in the invoice constituted the only evidence in the record, which evidence the court relied upon to affirm the judgment below, sustaining the protest.
The National Aniline and Chemical Co., Ocean Brokerage Co. and Hull cases, while lending limited support to the proposition attributed by the majority to them, are inapposite to the instant case. Neither the Hull nor National Aniline and Chemical Co. cases involved invoices.
Thus, we should accept as true, consistent with the Bloomingdale case, the facts that the merchandise was purchased from the dealers named therein in Holland, that it was purchased from antique dealers, in auction rooms and second-hand stores in the regular course of business and that the merchandise had become a part of the commerce of Holland at the time it was purchased.
The testimony, invoices and related papers, while not constituting the most perfect evidence on which to base a decision, are sufficient to establish a prima facie case on behalf of appellees. This is all the law requires. United States v. Edson Keith & Co., 5 Ct. Cust. Appls. 82, T. D. 34128. It is well established that the collector’s classification has no evidentiary value, United States v. Marshall Field & Co., 18 C. C. P. A. (Customs) 469, T. D. 44761. Since appellees’ have established a prima facie case and the Government has not presented any evidence to overcome appellee’s prima facie case, I think the judgment of the Customs Court should be affirmed.